Appellant, T.A. Woodward, was convicted on a charge that he did have in his possession seven pints of whisky with the unlawful intent to violate the prohibition laws, and in accordance with the verdict of the jury he was sentenced to be confined for 30 days in the county jail and to pay a fine of $300. From such conviction and sentence he appeals and assigns as error the insufficiency of the evidence to sustain the verdict, and that the court erred in admitting incompetent testimony.
The evidence shows that two deputy sheriffs, in *Page 275 
executing a search warrant, searched appellant's blacksmith shop and residence in the town of Sentinel, finding seven pints of whisky in the blacksmith shop and a pint of whisky in the house.
As a witness in his own behalf, the defendant testified that he did not know anything about this whisky being in his blacksmith shop; that his two sons and Mr. Bellah worked in the shop with him.
W.H. Bellah testified that while he was working at the shop while Mr. Woodward was absent that morning a fellow left the whisky there, hiding it in different places, and that he bought a pint and told the fellow to get out of there before Mr. Woodward came.
An examination of the record convinces us that appellant was accorded a fair trial, and that the evidence is sufficient to sustain the verdict and judgment.
There being no reversible error in the record, the judgment of the lower court is affirmed.
EDWARDS and DAVENPORT, JJ., concur.